Exhibit 10.1

June 30, 2009

Dreams, Inc.

2 S. University Drive, Suite 325

Plantation, FL 33324

Re: Amended and Restated Letter Agreement

Ladies and Gentlemen:

This letter (“Agreement”) constitutes an agreement by and between COMERICA BANK,
(herein called “Bank”), and (i) Dreams, Inc., a Utah corporation, registered in
Florida as a foreign corporation under the name Dreams of Utah, Inc. and dba
Dreams, Inc. (individually “Dreams”, and as authorized agent for each of the
other Borrowers “Authorized Agent”), (ii) Dreams Franchise Corporation, a
California corporation (“Franchise”), (iii) Dreams Entertainment, Inc., a Utah
corporation (“Entertainment”), (iv) Dreams Products, Inc., a Utah corporation,
Inc. (“Products”), (v) Dreams Retail Corporation, a Florida corporation
(“Retail”), (vi) Dreams/Pro Sports, Inc., a Florida corporation (“Pro Sports”),
(vii) Fansedge Incorporated, a Delaware corporation (“Fansedge”), (viii) The
Greene Organization, Inc., a Florida corporation (“Greene”), (ix) The Sports
Collectibles & Auction Company, Inc., a Florida corporation (“Collectibles”),
(x) Dreams Unique, Inc., a Florida corporation (“Unique”), (xi) StarsLive365,
LLC, a Nevada limited liability corporation (“StarsLive”), (xii) 365 Las Vegas,
L.P., a Nevada limited partnership (“Las Vegas”) and (xiii) BKJ Consulting
Corp., an Illinois corporation (“BKJ” and collectively with Dreams, Franchise,
Entertainment, Products, Retail, Pro Sports, Fansedge, Greene, Collectibles,
Unique, StarsLive and Las Vegas referred to herein as the “Borrowers” and
individually, a “Borrower”), pertaining to certain loans and other credit which
Bank has made and/or may from time to time hereafter make available to
Borrowers, or any of them.

This Agreement amends, restates and replaces that certain letter agreement dated
May 15, 2007, among Borrowers and Bank, as amended (the “Prior Agreement”).

In consideration of all present and future loans, advances and other credit from
time to time made available by Bank to or in favor of any of the Borrowers, and
in consideration of all present and future Liabilities of any of the Borrowers
to Bank, each Borrower represents, warrants, covenants and agrees as follows:

1. (a) As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate” shall mean, when used with respect to any Person, any other Person,
or group acting in concert in respect of such Person, that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
persons, shall mean the possession, directly or indirectly, of



--------------------------------------------------------------------------------

the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” shall mean this letter agreement, as the same may be amended from
time to time.

“Business Day” shall mean any day, other than a Saturday, Sunday or holiday, on
which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan and Fort Lauderdale, Florida.

“Capital Expenditure” shall mean, without duplication, with respect to any
Person, any payment made directly or indirectly for the purpose of acquiring or
constructing fixed assets, real property or equipment which in accordance with
GAAP would be added as a debit to the fixed asset account of such Person,
including, without limitation, amounts paid or payable under any conditional
sale or other title retention agreement or under any lease or other periodic
payment arrangement which is of such a nature that payment obligations of such
Person thereunder would be required by generally accepted accounting principles
to be capitalized and shown as liabilities on the balance sheet of such Person.

“Consolidated” and “Consolidating” shall mean when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with GAAP.

“Debt” shall mean with respect to any Person as of any date of determination all
items of indebtedness, obligation or liability of that Person, whether matured
or unmatured, liquidated or unliquidated direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP.

“Default” shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

“EBITDA” shall mean, for any period, net income (loss) of Dreams and its
Consolidated Subsidiaries before interest expense, income tax expense and
depreciation and amortization expense for such period, all as determined on a
Consolidated basis in accordance with GAAP.

“Environmental Laws” shall mean all laws, codes, ordinances, rules, regulations,
orders, decrees and directives issued by any federal, state, local, foreign or
other governmental or quasi-governmental authority or body (or any agency,
instrumentality or political subdivision thereof) pertaining to hazardous or
toxic materials, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law pertaining to hazardous or toxic materials on or about any
property at any time owned, leased or otherwise used by any Borrower, or any
portion thereof, including, without limitation, those relating to soil, surface,
subsurface groundwater conditions and the condition of the ambient air; and any
other federal, state, foreign or local statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic, radioactive, flammable or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

 

2



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

“Event of Default” shall mean the occurrence or existence of any of the
conditions or events set forth in Section 8 of this Agreement.

“GAAP” shall mean generally accepted accounting principles consistently applied.

“Guaranty” shall mean a guaranty in form and substance satisfactory to Bank
pursuant to which a Guarantor guaranties payment of all or any portion of the
Liabilities.

“Hazardous Materials” shall mean all of the following: any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601 et seq.), or in any other Environmental Law.

“Liabilities” shall mean all present and future liabilities, obligations and
indebtedness of Borrowers, or any of them, to Bank, howsoever created, existing,
evidenced or arising, whether direct or indirect, absolute or contingent, joint
or several, now or hereafter existing or arising, whether due or to become due,
and all amendments, restatements, extensions and/or renewals thereof.

“Licensing Agreements” shall mean the Licensing Agreements described in Schedule
1 annexed hereto.

“Loan Documents” shall mean this Agreement and any and all notes, instruments,
documents, guarantees, security agreements and written agreements at any time
evidencing, governing, securing or supporting any of the Liabilities.

“Material Adverse Effect” shall mean any material adverse change in or effect
upon (i) the business, operations, condition (financial or otherwise),
performance or properties of any Borrower(s), or (ii) the ability of any.
Borrower(s) to pay and perform their obligations under this Agreement or
otherwise in respect of any of the Liabilities, or (iii) the enforceability of
this Agreement or any of the other Loan Documents.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Acquisition” shall mean the acquisition of (i) all outstanding equity
interests of an entity pursuant to which such entity becomes a wholly-owned
subsidiary of the Borrower (and, if required by Bank, such Subsidiary shall have
duly executed a guaranty of payment of the Liabilities and/or agreements
granting Bank a security interest in all present and future assets of such
Subsidiary as collateral security for the Liabilities) or (ii) substantially all
assets of an entity by the Borrower or one of the Borrower’s subsidiaries free
and clear of liens and encumbrances other than Permitted Encumbrances; so long
as in each case, the Bank has given its prior written consent to such
acquisition.

“Permitted Encumbrances” is defined in Section 7(c) of this Agreement.

 

3



--------------------------------------------------------------------------------

“Person” or “person” shall mean any individual, corporation, partnership,
limited liability company, trust, incorporated or unincorporated organization,
joint venture, joint stock company, a government, or any agency or political
subdivision thereof, or any other entity of any kind.

“Revolving Credit Amount” shall mean from the date hereof through August 31,
2009, $19,500,000, (ii) from September 1, 2009 through December 30, 2009,
$20,000,000, (iii) on December 31, 2009, $13,000,000, (iv) from January 1, 2010
through February 28, 2010, $15,000,000, and.(v) from March 1,2010 and thereafter
$19,500,000.

“Revolving Credit Maturity Date” shall mean the “Maturity Date” as set forth in
the Revolving Note.

“Revolving Note” shall mean that certain Master Revolving Note dated June 30,
2009 made by in the original principal amount of $20,000,000 by Borrowers
payable to Bank, as may be amended, restated, supplemented or replaced from time
to time.

“Subsidiary(ies)” shall mean, in respect of any Person, any corporation,
association, joint stock company, limited liability company, partnership
(whether general, limited or both), or business trust (in any case, whether now
existing or hereafter organized or acquired), of which more than fifty percent
(50%) of the outstanding voting stock or other ownership interest is owned
either directly or indirectly by such Person and/or one or more of its
Subsidiaries, or the management of which is otherwise controlled either directly
or indirectly by such Person and/or one or more of its Subsidiaries. Unless
otherwise specified to the contrary herein or the context otherwise expressly
requires, the term Subsidiary(ies) shall refer to the Subsidiary(ies) Dreams.

“Tangible Net Worth” shall mean, as of any date of determination (i) the net
book value of the assets of Dreams and its Consolidated Subsidiaries as of such
date (excluding all amounts owing to Dreams and/or its Consolidated Subsidiaries
by officers, directors, shareholders and other Affiliates and all patents,
patent rights, trademarks, trade names, franchises, copyrights, licenses,
goodwill and all other intangible assets of Dreams and/or its Consolidated
Subsidiaries), after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization) minus (ii) the total Debt of Dreams and its
Consolidated Subsidiaries as of such date, all as determined in accordance with
GAAP.

(b) Unless expressly provided to the contrary, all accounting and financial
terms and calculations hereunder or pursuant hereto shall be defined and
determined in accordance with GAAP.

2. Each loan, advance or other extension of credit made by Bank to or otherwise
in favor of Borrowers, or any of them, shall be evidenced by and subject to a
promissory note or other agreement or evidence of indebtedness acceptable to
Bank, in each case, executed and delivered by Borrowers unto Bank. The funding
and disbursement of any loan or advance, and the extension of any other credit,
to or in favor of Borrowers shall be subject to the execution and/or delivery
unto Bank of such Loan Documents as Bank may reasonably require, and shall be
further subject to the satisfaction of such other conditions and requirements as
Bank, and its counsel, may from time to time require.

 

4



--------------------------------------------------------------------------------

3.(a) Borrowers agree to pay Bank a non-refundable, unused fee on the average
daily balance of the unused portion of the Revolving Credit Amount at the rate
per annum equal to one quarter of one percent (0.25%) of the Revolving Credit
Amount for the average number of days elapsed using a year of 360 days. The
commitment fee shall be payable quarterly in arrears on the first Business Day
of each March, June, September and December, commencing September 1, 2009, and
on the Revolving Credit Maturity Date.

(b) Borrowers also agree to pay Bank a non-refundable, annual credit facility
fee of $50,000. $37,500 of the credit facility fee for 2009 was paid by Borrower
prior to the date hereof. The $12,500 balance of the 2009 credit facility fee
shall be paid by Borrower upon execution of this Agreement. $25,000 of the
credit facility fee for 2010 shall be paid by Borrower to Bank on January 4,
2010. In the event the Revolving Credit Maturity Date is extended to any date
beyond June 3, 2010, the $25,000 balance of the 2010 credit facility fee shall
be paid by Borrower to Bank on July 1, 2010. In the event the Revolving Credit
Maturity Date is not extended beyond June 30, 2010, the second $25,000
installment of the 2010 credit facility fee shall be deemed waived by Bank.

(c) Borrowers shall pay Bank a non-refundable restructuring fee of $270,000,
which fee shall be deemed fully earned upon execution of the Agreement by
Borrowers and Bank. Payment of the restructuring fee be made by Borrowers on or
before the earlier to occur of: (i) January 4, 2010, or (ii) the first
occurrence of an Event of Default.

4. The proceeds of advances of the revolving line of credit evidenced by the
Revolving Note shall be used for working capital purposes.

5. Each Borrower hereby represents and warrants, and such representations and
warranties shall be deemed to be continuing representations and warranties
during the entire life of this Agreement, and thereafter, so long as any
Liabilities remain unpaid and outstanding:

 

  (a) It and each of its Subsidiaries is duly organized, validly existing and in
good standing under the laws of the State of its organization, is duly qualified
and authorized to do business in each jurisdiction where the character of its
assets or the nature of its activities makes such qualification necessary and
where the failure to so qualify could have a Material Adverse Effect, and it has
the legal power and authority to own its properties and assets and to carry out
its business as now being conducted in each such jurisdiction wherein such
qualification is necessary; execution, delivery and performance of this
Agreement, and any and all other Loan Documents to which such Borrower or any of
its Subsidiaries is a party or by which it is otherwise bound, are within its
powers and authorities, have been duly authorized by all requisite corporate or
other necessary or appropriate action, and are not in contravention or violation
of law or the terms of its organizational or other governing documents, and do
not require the consent or approval of any governmental body, agency or
authority; and this Agreement, and any other Loan Documents contemplated hereby,
when executed, issued and/or delivered, will be valid and binding and legally
enforceable in accordance with their terms.

 

5



--------------------------------------------------------------------------------

  (b) Each Borrower, and any other business or organization to which such
Borrower became the successor by merger, consolidation, acquisition or change in
form, conducts business and operates under its exact legal name set forth on the
signature page below.

 

  (c) The execution, delivery and performance of this Agreement, and any other
Loan Documents required under or contemplated by this Agreement to which such
Borrower or any of its Subsidiaries is a party or by which it is otherwise
bound, and the issuance of this Agreement and any such other Loan Documents, and
the borrowings and other transactions contemplated hereby and thereby, are not
in contravention or violation of the unwaived terms of any indenture, agreement
or undertaking to which such Borrower or any of its Subsidiaries is a party or
by which it or any of its property or assets is bound, and will not result in
the creation or imposition of any lien or encumbrance of any nature whatsoever
upon any of the property or assets of Borrowers or any of their Subsidiaries,
except to or in favor of Bank.

 

  (d) No litigation or other proceeding before any court or administrative
agency is pending, or, to the knowledge of such Borrower or any of its officers,
is threatened against such Borrower or any of its Subsidiaries, the outcome of
which could result in a Material Adverse Effect.

 

  (e) There are no security interests in, or liens, mortgages, or other
encumbrances on, any of such Borrower’s or any of its Subsidiaries’ property or
assets, except Permitted Encumbrances.

 

  (f) As of the date of this Agreement and after giving effect to the waiver set
forth in paragraph 18 below, there exists no Default or Event of Default under
any of the Liabilities.

 

  (g) The most recent financial statements with respect to Dreams and its
Consolidated Subsidiaries delivered to Bank fairly present the financial
condition of Dreams and its Consolidated Subsidiaries as of the date thereof and
for the period(s) covered thereby in accordance with GAAP, and since
December 31, 2008, there has been no Material Adverse Effect.

 

  (h)

Neither such Borrower nor any Subsidiary has used Hazardous Materials on, in,
under or otherwise affecting any real or personal property now or at any time
owned, occupied or operated by such Borrower or any Subsidiary or upon which
such Borrower or any Subsidiary has a place of business (collectively and
severally the “Property”) in any manner which violates any Environmental Law(s),
to the extent that any such violation could result in a Material Adverse Effect;
and that, to the best of such Borrower’s knowledge, no prior owner, occupant or
operator of any of the Property, or any current or prior owner, occupant or
operator thereof, has used any Hazardous Materials on or affecting the Property
in any manner which violates any Environmental Law(s), to the extent that any
such violation could result in a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

 

To the best of its knowledge neither such Borrower nor any Subsidiary has ever
received any notice of any violation of any Environmental Law(s), and to the
best of such Borrower’s knowledge, there have been no actions commenced or
threatened by any party against such Borrower or any Subsidiary or any of the
Property for non-compliance with any Environmental Law(s), which, in any case,
could result in a Material Adverse Effect.

 

  (i) As of the date of this Agreement, Schedule 5(i) is a true and complete
list of all of the Subsidiaries of Dreams, and each such Subsidiary’s address,
place of incorporation or organization and percentage of ownership of such
Borrower in each such Subsidiary.

 

  (j) As of the date of this Agreement, all current real estate rental
obligations of Borrowers are have been paid in full and no payments are overdue.

6. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favor of Borrowers, or any of them, and so long
as any Liabilities remain unpaid and outstanding, each Borrower covenants and
agrees that it shall and it shall cause each of its Subsidiaries to:

 

  (a) Furnish to Bank, or cause to be furnished to Bank, in each case, in form
and detail and on a reporting basis satisfactory to Bank, the following:

 

  (i) as soon as available, and in any event not later than ninety (90) days
after and as of the end of each fiscal year of Dreams, beginning with the fiscal
year ending December 31, 2009, (A) Dreams’ 10K as of such date and (B) the
financial statement of Dreams and its Consolidated Subsidiaries for and as of
the end of each such fiscal year, containing the balance sheets of Dreams and
its Consolidated Subsidiaries as of the close of each such fiscal year,
statements of income and retained earnings and a statement of cash flows for
each such fiscal year, and such other comments and financial details as are
usually included in similar reports. Such financial statements shall be prepared
on a consolidated and consolidating basis in accordance with GAAP, shall be in
such detail as Bank may reasonably require, and shall be audited by independent
certified public accountants of recognized standing selected by Dreams and
acceptable to Bank (Bank acknowledges that as of the date hereof, Freidman,
Cohen, Taubman & Co., LLC is acceptable to Bank);

 

  (ii)

as soon as available, and in any event not later than forty five (45) days after
and as of the end of each fiscal quarter of Dreams, (A) Dreams’ 10-Q for such
fiscal quarter and (B) the financial statement for Dreams and its Consolidated
Subsidiaries, containing the balance sheet of Dreams and its Consolidated
Subsidiaries as of the end of each such quarter, statements of income and
retained earning and a statement of cash flows for Dreams and its Consolidated
Subsidiaries for such quarter and for the portion of the fiscal year of Dreams
and its Consolidated Subsidiaries through the end of the fiscal quarter then
ending. Such financial statements shall be prepared by

 

7



--------------------------------------------------------------------------------

 

Dreams on a consolidated and consolidating basis in accordance with GAAP, and
shall be certified as to accuracy and fairness by the chief executive or chief
financial officer of Dreams;

 

  (iii) as soon as available, and in any event not later than forty five
(45) days after and as of the end of each month, the financial statements for
the Borrowers, containing the balance sheets of the Borrowers as of the end of
each such month, statements of income and retained earning and a statement of
cash flows for the Borrowers for such month and for the portion of the fiscal
year of the Borrowers through the end of the month then ending, and such other
comments and financial details as are usually included in similar reports. Such
financial statements shall be in the form previously furnished to Bank, shall be
prepared by Borrowers in accordance with GAAP, and shall be certified as to
accuracy and fairness by the chief executive or chief financial officer of
Borrowers;

 

  (iv) simultaneous with the delivery to Bank of the respective financial
statements required in sub-sections (i) and (iii) above, a compliance
certificate in form annexed hereto as Exhibit “B”, certified by the chief
executive or chief financial officer of Dreams, for itself and as Authorized
Agent for all of the other Borrowers;

 

  (v) as soon as available, and in any event within fifteen (15) days after and
as of the end of each month, agings of each Borrower’s accounts receivable,
agings of each Borrower’s account payable and an inventory report of each
Borrower, each in form and substance satisfactory to Bank, certified by a duly
authorized officer of Dreams;

 

  (vi) by the close of business on Wednesday of each week, and as of the
immediately preceding Sunday, a borrowing base report for the 7-day period week
ending on such Sunday, in form satisfactory to Bank, certified by a duly
authorized officer of Dreams;

 

  (vii) on or before January 31 of each year, commencing January 31, 2010,
EBITDA projections for such year on a quarter-by-quarter basis, which
projections shall be reasonable in all material respects taking into account all
facts and information known or reasonably available to Borrowers; and

 

  (viii) as soon as possible, and in any event within four (4) Business Days
after becoming aware of the occurrence or existence of any Default or Event of
Default, or of any other condition or occurrence which has had or could
reasonably be expected to have a Material Adverse Effect, a written statement of
the chief executive or chief financial officer of such Dreams, for itself and as
Authorized Agent for all of the other Borrowers setting forth the details of
such Default or Event of Default, or such other condition or occurrence, and the
action which Dreams or such Borrower has taken or caused to be taken, or
proposes to take or cause to be taken, with respect thereto; and

 

8



--------------------------------------------------------------------------------

  (ix) promptly, at such times US Bank may reasonably require, in form and
detail satisfactory to Bank, such other information and reports as may be
required under the terms of any Loan Documents or as Bank may reasonably request
from time to time.

 

  (b) Keep proper books of record and account in which full and correct entries
shall be made of all of its financial transactions and its assets and businesses
so as to permit the presentation of financial statements (including, without
limitation, those financial statements to be delivered to Bank pursuant to
Section 6(a) above) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, to visit all of such
Borrower’s and its Subsidiaries’ offices and to make inquiries as to such
Borrower’s and its Subsidiaries’ financial matters with their respective
directors, officers, employees, and independent certified public accountants;
and permit Bank, through Bank’s authorized attorneys, accountants and
representatives, to inspect, audit, appraise and examine such Borrower’s and its
Subsidiaries’ books, accounts, records, ledgers and assets and properties of
every kind and description, wherever located, at all reasonable times during
normal business hours. Such Borrower shall reimburse Bank for all reasonable
costs and expenses incurred by Bank in connection with such inspections,
examinations and audits, and to pay to Bank such fees as Bank may reasonably
charge in respect of such inspections, examinations and audits, or as otherwise
mutually agreed upon by such Borrower and Bank; provided, however, so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be required to reimburse Bank for more than three (3) such
inspections, examinations and audits per Borrower per year. In addition, Bank
shall have the right to conduct or obtain an appraisal of each of the Borrowers’
inventory from time to time; provided, that so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers shall not be required
to reimburse Bank for more than one (1) such inventory appraisal per Borrower,
per year. Notwithstanding the foregoing, Borrowers shall be required to
reimburse Bank for a limited scope appraisal (the scope of such appraisal to be
determined by Bank) of the Borrowers’ inventory which shall be completed on or
before August 31, 2009 and the next full appraisal of the Borrowers’ inventory
shall be completed by January 31, 2010.

 

  (c) Keep its insurable properties (including, without limitation, any
collateral at any time securing all or any part of the Liabilities) adequately
insured and maintain (i) insurance against fire and other risks customarily
insured against under an “all- risk” policy and such additional risks
customarily insured against by companies engaged in the same or a similar
business to that of such Borrower and its Subsidiaries, (ii) necessary workers’
compensation insurance, (iii) public liability and product liability insurance,
and (iv) such other insurance as may be required by law or as may be reasonably
required in writing by Bank, all of which insurance shall be in such amounts,
contain such terms, be in such form, be for such

 

9



--------------------------------------------------------------------------------

       purposes, prepaid for periods of not less than six (6) months, and
written by such companies as may be satisfactory to Bank. All such policies
shall contain a provision whereby they may not be canceled or materially amended
except upon thirty (30) days’ prior written notice to Bank. Such Borrower will
promptly deliver to Bank, at Bank’s request, evidence satisfactory to Bank that
such insurance has been so procured and, with respect to casualty insurance,
made payable to Bank. If such Borrower or any Subsidiary fails to maintain
satisfactory insurance as herein provided, Bank shall have the option (but not
the obligation) to do so, and such Borrower agrees to repay Bank, upon demand,
with interest at the highest rate of interest applicable to any of the
Liabilities, all amounts so expended by Bank. Such Borrower hereby appoints
Bank, or any employee or agent of Bank, as such Borrower’s attorney-in-fact,
which appointment is coupled with an interest and irrevocable, and authorizes
Bank, or any employee or agent of Bank, on behalf of such Borrower; to do either
of the following after an Event of Default and during the continuance thereof,
(i) adjust and compromise any loss under said insurance and (ii) to endorse any
check or draft payable to such Borrower in connection with returned or unearned
premiums on said insurance or the proceeds of said insurance, and any amount so
collected may be applied toward satisfaction of the Liabilities; provided,
however, that Bank shall not be required hereunder so to act.

 

  (d) Pay promptly and within the time that they can be paid without late
charge, penalty or interest, all taxes, assessments and similar imposts and
charges of every kind and nature lawfully levied, assessed or imposed upon such
Borrower, any Subsidiary and/or any of their respective property, except to the
extent being contested in good faith and, if requested by Bank, bonded in an
amount and manner satisfactory to Bank (“Contested Taxes”), If such Borrower or
any Subsidiary fails to pay such taxes and assessments (excluding Contested
Taxes) within the time they can be paid without penalty, late charge or
interest, Bank shall have the option (but not the obligation) to do so, and such
Borrower agrees to repay Bank, upon demand, with interest at the highest rate of
interest applicable to any of the Liabilities, all amounts so expended by Bank.

 

  (e) Do or cause to be done all things necessary to preserve and keep in full
force and effect such Borrower’s and each Subsidiary’s existence, rights and
franchises and comply with all applicable laws; continue to conduct and operate
its business substantially as conducted and operated during the present and
preceding calendar year; at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property and
keep the same in good repair, working order and condition; and from time to time
make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times; provided, (however, upon not less than thirty (30) days prior written
notice to Bank, Borrowers may close stores and/or terminate franchises in their
sole, but reasonable, business judgment so long as no such closing or
termination could reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

  (f) Maintain, as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending March 31, 2009; a ratio of Debt to Tangible Net Worth (for
the four quarter period ending on such date) of not more than the following:

 

March 31,2009

   3.2 to 1.0

June 30, 2009

   3.7 to 1.00

September 30, 2009

   4.35 to 1.0

December 31,2009 and the last day of each fiscal quarter thereafter

   2.8 to 1.0

 

  (g) Maintain, as of the last day of each month, commencing April 30, 2009,
EBITDA (on a year to date basis) of not less the following;

 

April 30, 2009

   (1,367,000 ) 

May 31, 2009

   (2,278,000 ) 

June 30, 2009

   (2,576,000 ) 

July 31, 2009

   (2,835,000 ) 

August 31, 2009

   (3,099,000 ) 

September 30, 2009

   (3,069,000 ) 

October 31, 2009

   (2,926,000 ) 

November 30, 2009

   (2,008,000 ) 

December 31, 2009

   1,998,000   

 

  (h) Maintain, as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending March 31, 2009, Tangible Net Worth of not less than the
following:

 

March 31, 2009

   $ 10,000,000

June 30, 2009

   $ 8,600,000

September 30, 2009

   $ 7,600,000

December 31, 2009 and the last day of each fiscal quarter thereafter

   $ 10,200,000

 

  (i)

At all times meet the minimum funding requirements of ERISA with respect to such
Borrower’s and its Subsidiary’s employee benefit plans subject to ERISA;
promptly after such Borrower knows or has reason to know of the occurrence of
any event, which would constitute a reportable event or prohibited transaction
under ERISA, or that the PBGC, such

 

11



--------------------------------------------------------------------------------

 

Borrower or any of its Subsidiaries has instituted or will institute proceedings
to terminate an employee pension plan, deliver to Bank a certificate of an
authorized officer of such Borrower setting forth details as to such event or
proceedings and the action which such Borrower proposes to take with respect
thereto, together with a copy of any notice of such event which may be required
to be filed with the PBGC; and upon the request of Bank, furnish to Bank (or
cause the plan administrator to furnish Bank) a copy of the annual return
(including all schedules and attachments) for each plan covered by ERISA, and
filed with the Internal Revenue Service by such Borrower or any of its
Subsidiaries, as applicable, not later than ten (10) days after such report has
been so filed. Each such Borrower shall be permitted to voluntarily terminate
employee pension or benefit plans, so long as any such voluntary termination is
done in accordance with ERISA and does not result in a material liability or
obligation to such Borrower.

 

  (j) Comply in all material respects with all applicable Environmental Laws,
and maintain all material permits, licenses and approvals required under
applicable Environmental Laws, where the failure to do so could result in a
Material Adverse Effect; and promptly provide to Bank, immediately upon receipt
thereof, copies of any material correspondence, notice, pleading, citation,
indictment, complaint, order, decree, or other document from any source
asserting or alleging a violation of any Environmental Laws by such Borrower or
any of its Subsidiaries, or of any circumstance or condition which requires or
may require a financial contribution by such Borrower or any of its
Subsidiaries, or a clean-up, removal, remedial action or other response by or on
behalf of such Borrower or any of its Subsidiaries under applicable
Environmental Law(s), or which seeks damages or civil, criminal, or punitive
penalties from such Borrower or any of its Subsidiaries for any violation or
alleged violation of any Environmental Law(s) by such Borrower or any of its
Subsidiaries. Each Borrower hereby indemnifies, saves and holds Bank, and any of
Bank’s past, present and future officers, directors, shareholders, employees,
representatives and consultants, harmless from any and all losses, damages,
suites, penalties, costs, liabilities and expenses (including, without
limitation, reasonable legal expenses and attorneys’ fees) incurred or arising
out of any claim, loss or damage of any property, injuries to or death of any
persons, contamination of or adverse effects on the environment, or other
violation of any applicable Environmental Law(s), in any case, caused by such
Borrower or any of its Subsidiaries, or in any way related to any property owned
or operated by such Borrower or any of its Subsidiaries, or due to any acts of
such Borrower or any of its Subsidiaries, or any of their respective officers,
directors, shareholders, employees, consultants and/or representatives;
provided, however, that the foregoing indemnification shall not be applicable,
and such Borrower shall not be liable for any such losses, damages, suits,
penalties, costs, liabilities or expenses, to the extent (but only to the
extent) the same arise or result from any gross negligence or willful misconduct
of Bank or any of its agents or employees.

 

  (k) Maintain all of its deposit accounts with Bank, except (i) those accounts
set forth on Schedule 6(k) annexed hereto and (ii) such other deposit accounts
at such other financial institutions opened by Borrowers after obtaining Bank’s
prior written consent (which such consent shall not be unreasonably withheld or
delayed).

 

12



--------------------------------------------------------------------------------

  (l) Comply in all material respects with all terms of the Licensing
Agreements.

 

  (m) Within five (5) Business Days thereof, notify Bank if any party to a
Licensing Agreement terminates, attempts to terminate or gives notice of
termination of such Licensing Agreement.

 

  (n) Within five (5) Business Days thereof, notify Bank if any party to an
Occupancy Agreement terminates, attempts to terminate or gives notice of
termination under or commits an event of default, under the Occupancy Agreement,
“Occupancy Agreement” shall mean any lease, warehousing agreement or any other
agreement granting a Borrower occupancy, warehousing or storage rights on or
with respect to any real property or portion thereof.

 

  (o) Pay promptly and within the before or on the scheduled payment due date,
all real estate rental obligations, including, without limitation, lease
payments of any Borrower, any Subsidiary, except to the extent being contested
in good faith and, if requested by Bank, bonded in an amount and manner
satisfactory to Bank.

 

  (p) Furnish Bank with (i) written notice (“Lease Payment Default Notice”) if
any payment owing by any Borrower under any Occupancy Agreement remains unpaid
for more than 10 days (not including periods of notice and cure), such Lease
Payment Default Notice to be delivered to Bank within three (3) days, and
(ii) written notice (“Lease Covenant Default Notice”) of the occurrence of any
non-monetary default under any Occupancy Agreement, such Lease Covenant Default
Notice to be delivered to Bank within three (3) days of the occurrence of such
default.

7. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favor of Borrowers, or any of them, and so long
as any Liabilities remain unpaid and outstanding, each Borrower covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of Bank:

 

  (a) Declare or pay any dividends on, or make any other distribution (whether
by reduction of capital or otherwise) with respect to, any shares of its capital
stock, except (i) cash dividends payable to Dreams or one of its Subsidiaries
and (ii) dividends payable solely in capital stock of such Borrower.

 

  (b) Purchase, redeem, retire or otherwise acquire any of the shares of its
capital stock, or make any commitment to do so.

 

13



--------------------------------------------------------------------------------

  (c) Create, incur, assume or suffer to exist any mortgage, pledge,
encumbrance, security interest, lien or charge of any kind upon any of its
property or assets, whether now owned or hereafter acquired, other than the
following (collectively, “Permitted Encumbrances”):

 

  (i) liens, mortgages, security interests and encumbrances to or in favor of
Bank;

 

  (ii) liens for taxes, assessments or other governmental charges incurred in
the ordinary course of business and for which no interest, late charge or
penalty is attaching or which is being contested in good faith by appropriate
proceedings diligently pursued and, if requested by Bank, bonded in an amount
and manner satisfactory to Bank;

 

  (iii) liens, not delinquent, created by statute in connection with workers’
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;

 

  (iv) purchase money security interests to secure purchase money indebtedness
of Dreams and/or its Consolidated Subsidiaries permitted under Section 7(d)(vi)
of this Agreement, so long as such security interests arise or are created
substantially contemporaneously with the purchase or acquisition by Dreams
and/or its Consolidated Subsidiaries, as applicable, of the respective property
or assets to which such security interests relate and the incurrence of the
respective purchase money indebtedness which such security interests secure,
secure only the respective purchase money indebtedness so incurred by Dreams
and/or its Consolidated Subsidiaries to enable it to so purchase or acquire such
property or assets, and no other Debt, and encumber only the respective property
or assets so purchased or acquired, and no other property or assets of Dreams
and/or its Consolidated Subsidiaries;

 

  (v) liens in favor of mechanics, materialmen; carriers, warehousemen or other
like statutory or common law liens securing obligations incurred in good faith
in the ordinary course of business that are not yet due and payable; and

 

  (vi) the liens described on Schedule 9(c).

 

  (d) Incur, create, assume or permit to exist any Debt of any kind or nature
whatsoever, except for (i) the Liabilities, (ii) existing indebtedness to the
extent set forth on attached Schedule 9(d) attached hereto, (iii) unsecured
trade indebtedness incurred and paid in the ordinary course of business,
(iv) indebtedness secured by Permitted Encumbrances, and (v) purchase money
indebtedness and lease obligations (whether in respect of capitalized leases,
operating leases or otherwise), not otherwise disclosed in said Schedule 9(d),
not to exceed Two Hundred Thousand Dollars ($200,000), in the aggregate, at any
time,

 

14



--------------------------------------------------------------------------------

  (e) Make or allow to remain outstanding any investment (whether such
investment shall be or the character of investment in shares of stock, evidence
of indebtedness or other securities or otherwise) in, or any loans or advances
or extensions of credit to, any person, firm, corporation or other entity or
association, except:

 

  (i) investments in existing Subsidiaries;

 

  (ii) advances made for expenses or purchases in the ordinary course of
business;

 

  (iii) loans or advances made to officers, directors, or employees of Company,
not to exceed in the aggregate Twenty Five Thousand Dollars ($25,000) at any one
time outstanding;

 

  (iv) (A) certificates of deposit with maturities of one year or less of United
States commercial banks with capital, surplus and undivided profits in excess of
$100,000,000.00, and (B) direct obligations of the United States Government
maturing within one year from the date of acquisition thereof;

 

  (v) unfinanced (cash) acquisitions of (A) all outstanding equity interests of
an entity pursuant to which such entity becomes a wholly-owned subsidiary of the
Borrower (“New Subsidiary”) or (B) substantially all assets of an entity by the
Borrower or one of the Borrower’s subsidiaries free and clear of liens and
encumbrances other than Permitted Encumbrances; not to exceed for any such
acquisition $350,000 in the aggregate, and in any case, so long as not less than
ten (10) days before the effective date of any such acquisition Bank shall have
received an executed copy of the purchase agreement relating to such acquisition
and, if required by Bank in the exercise of its sole discretion, within ten
(10) days after the effective date of such acquisition, the New Subsidiary shall
have duly executed a guaranty of payment of the Liabilities and/or agreements
granting Bank a security interest in all present and future assets of such New
Subsidiary as collateral security for the Liabilities.

 

  (f) Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except (i) guaranties in favor
of Bank; and (ii) the endorsement of negotiable instruments in the ordinary
course of business for deposit or collection.

 

  (g) Subordinate any indebtedness due to it from any Person to indebtedness of
other creditors of such Person.

 

  (h) (i) sell, lease (as lessor), transfer or otherwise dispose of any of its
properties or assets, except as to the sale of inventory in the ordinary course
of business; (ii) change its name, consolidate with or merge into any other
Person, permit any other

 

15



--------------------------------------------------------------------------------

Person to merge into it (except that each New Subsidiary may be merged into a
Borrower); (iii) enter into any reorganization or recapitalization; or
(iv) enter into any sale-leaseback transaction.

 

  (i) Allow any fact, condition or event to occur or exist with respect to any
employee pension or profit sharing plan established or maintained by it which
might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan; or permit any such plan to
be the subject of termination proceedings (whether voluntary or involuntary)
which may result in a liability of Borrower to the PBGC which, in the opinion of
Bank), will have a Material Adverse Effect.

 

  (j) Furnish Bank with any certificate or other document that knowingly
contains any untrue statement of a material fact or omits to state a material
fact necessary to make such certificate or document not misleading in light of
the circumstances under which it was furnished.

 

  (k) Apply any of the proceeds of any loan, advance or other extension of
credit by Bank to or in favor of such Borrower, to the purchase or carrying of
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System, or any regulations, interpretations or rulings
thereunder.

 

  (l) Enter into any transaction or series of transactions with any Affiliate
other than on terms and conditions as favorable to Borrower as would be
obtainable in a comparable arms-length transaction with a Person other than an
Affiliate.

 

  (m) Create or acquire any Subsidiary except to the extent permitted under
Section 7(e) above.

 

  (n) Amend or modify any document evidencing any Subordinated Debt or make any
payment with respect to any Subordinated Debt except as permitted pursuant to
the applicable subordination agreement related to such Subordinated Debt.

8. An “Event of Default” shall be deemed to have occurred or exist under this
Agreement upon the occurrence and/or existence of any of the following
conditions or events:

 

  (a) The Borrowers shall fail to pay the principal of or interest on or shall
otherwise fail to pay any other amount owing by Borrowers, or any of them, to
Bank, when due, under any of the Liabilities, and such default in payment shall
continue unremedied or uncured beyond any applicable period of grace provided
with respect thereto, if any, in the relevant Loan Document(s); or

 

  (b) any representation, warranty, certification or statement made or deemed to
have been made by Borrowers herein, or by any Person(s) (including, without
limit, any Borrower) in any certificate, financial statement or other written
document or agreement delivered by or on behalf of Borrowers, or any of them in
connection with the Liabilities or any of the Loan Documents, shall prove to be
materially untrue or incomplete; or

 

16



--------------------------------------------------------------------------------

  (c) Borrowers, or any of them, shall fail to observe or perform any condition,
covenant or agreement of Borrowers, or any of them, set forth herein; or

 

  (d) Any loss, theft, substantial damage or destruction to or of any
Collateral, or the issuance or filing of any attachment, levy, garnishment or
the commencement of any proceeding in connection with any Collateral or of any
other judicial process of, upon or in respect of any Collateral; or

 

  (e) there is any revocation, termination or attempted revocation or
termination of termination, or notice of termination, or breach of any guaranty,
pledge, collateral assignment or subordination agreement relating to all or any
part of the Liabilities; or

 

  (f) Sale or other disposition by Borrowers, or any of them, or any Guarantor
of any substantial portion of its assets or property or voluntary suspension of
the transaction of business by Borrowers, or any of them, or any Guarantor, or
death, dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower
or Borrowers, or any of them, or any Guarantor; or commencement of any
proceedings under any state or federal bankruptcy or insolvency laws or laws for
the relief of debtors by or against Borrowers, or any of them, or any Guarantor
(and if such proceeding is involuntary, continuance thereof for more than 30
days); or the appointment of a receiver, trustee, court appointee, sequestrator
or otherwise, for all or any part of the property of Borrowers, or any of them,
or any Guarantor; or

 

  (g) if there is any failure by Borrowers, or any of them, or any Guarantor to
pay, when due, any of its indebtedness in excess of $25,000 in the aggregate
(other than to the Bank) or in the observance or performance of any term,
covenant or condition in any document evidencing, securing or relating to such
indebtedness; or

 

  (h) Bank deems the margin of Collateral insufficient or itself insecure, in
good faith believing that the prospect of payment of the Liabilities or
performance of this Agreement is impaired or shall fear deterioration, removal,
or waste of Collateral; or

 

  (i) An event of default shall occur under any instrument, agreement or other
document evidencing, securing or otherwise relating to any of the Liabilities;
or

 

  (j) Any judgment(s) for the payment of money in excess of $50,000 in the
aggregate shall be rendered against the Borrowers or any of them or any
Guarantor and such judgment(s) shall remain unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period of thirty (30) consecutive days
from the date of its entry and such judgment(s) is (are) not covered by
insurance from a solvent insurer who is defending such action without
reservation of rights; or

 

17



--------------------------------------------------------------------------------

  (k) if Dreams shall fail, for any reason whatsoever, to own and control,
directly or indirectly, 100% of the equity interests in any of the other
Borrowers (other than Las Vegas) or shall fail, for any reason whatsoever, to
own and control, directly or indirectly, at least 75% of the equity interest in
Las Vegas; or

 

  (1) the occurrence of any “reportable event”, as defined in ERISA, which
(i) is determined to constitute grounds for (A) termination by the PBGC of any
pension plan of any Borrower or (B) the appointment by the appropriate United
States District Court of a trustee to administer such plan and (ii) is
reasonably likely to result in a Material Adverse Effect, and (iii) such
reportable event is not corrected and such determination is not revoked within
thirty (30) days after (A) notice thereof has been given to the plan
administrator or any Borrower; or (B) the institution of proceedings by the PBGC
to terminate any such pension plan or to appoint a trustee to administer such
plan; or (C) the appointment of a trustee by the appropriate United States
District Court to administer any such pension plan; or

 

  (m) any default by any party under any Occupancy Agreement and such failure
continues beyond any period of grace provided with respect thereto.

9. Upon the occurrence and at any time during the continuance or existence of
any Event of Default, Bank may give notice to Borrowers declaring all
outstanding Liabilities to be due and payable, whereupon all such Liabilities
then outstanding shall immediately become due and payable, without further
notice or demand, and any commitment or obligation, if any, on the part of Bank
to make loans or otherwise extend credit to or in favor of any of the Borrowers
shall immediately terminate. Upon the occurrence and at any time during the
continuance or existence of any Event of Default under Section 8(j) of this
Agreement, then the Liabilities and all indebtedness then outstanding thereunder
shall automatically become immediately due and payable without any notice by
Bank to any of the Borrowers and any commitment or obligation, if any, on the
part of Bank to make loans or otherwise extend credit to or in favor of any of
the Borrowers shall immediately terminate. Further, upon the occurrence or at
any time during the continuance or existence of any Event of Default hereunder,
Bank may collect, deal with and dispose of all or any part of any security in
any manner permitted or authorized by the Michigan Uniform Commercial Code or
other applicable law (including public or private sale), and after deducting
expenses (including, without limitation, reasonable attorneys’ fees and
expenses), Bank may apply the proceeds thereof in part or full payment of any of
the Liabilities, whether due or not, in any manner or order Bank elects. In
addition to the foregoing, upon the occurrence and at any time during the
continuance or existence of any Event of Default hereunder, Bank may exercise
any and all rights and remedies available to it as a result thereof, whether by
agreement, by law, or otherwise.

10. Each of the Borrowers hereby acknowledges and agrees that in the event that
any of the Liabilities shall at any time be on a demand basis, the Borrowers’
compliance with the terms and conditions set forth herein, and the absence of
any Event of Default hereunder, shall not, in any way whatsoever, limit,
restrict or otherwise affect or impair Bank’s right or ability to make demand
for payment of any or all of such Liabilities which may be on a demand basis at
any such time, in Bank’s sole and absolute discretion, with or without reason or
cause, and the existence of any Event of Default hereunder

 

18



--------------------------------------------------------------------------------

shall not be the sole reason or basis for enabling Bank to make demand for
payment of all or any part of such Liabilities.

11. No forbearance on the part of the Bank in enforcing any of its rights or
remedies under this Agreement or any other Loan Document, nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Borrower hereunder or any such other Loan Document, shall constitute a waiver of
any of the terms of this Agreement or such Loan Document or of any such right or
remedy.

12. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Michigan.

13. All covenants, agreements, representations and warranties by or on behalf of
Borrower made in connection with this Agreement and any other Loan Documents
shall survive the borrowing hereunder or thereunder and shall be deemed to have
been relied upon by Bank. All statements contained in any certificate or other
document delivered to Bank at any time by or on behalf of Borrowers pursuant
hereto shall constitute representations and warranties by Borrowers.

14. Each of the Borrowers agrees to reimburse Bank, upon within five
(5) Business Days after demand by Bank, for all costs and expenses (including,
without limitation, reasonable attorneys’ fees, whether in-house or outside
counsel) incurred by Bank in connection with the documentation and preparation
of this Agreement, the other Loan Documents, and otherwise in respect of the
Liabilities, and the consummation and the closing of the transactions
contemplated hereby or thereby, any default or events of default under or in
respect of any of the Liabilities or in collecting or in attempting to collect
any of the Liabilities, in perfecting, maintaining or defending any of the
Bank’s liens or security interests (or the priority thereof), if any, in any
collateral securing any part of any of the Liabilities, or otherwise in
enforcing any of Bank’s rights or remedies under any of the Loan Documents or
otherwise in respect of any of the Liabilities.

15. This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that none of the Borrowers shall assign or transfer any of its rights or
obligations hereunder or otherwise in respect of any of the Liabilities without
the prior written consent of Bank.

16. The obligations and liabilities of the Borrowers under this Agreement shall
constitute the joint and several obligations and liabilities of the Borrowers.

17. Each reference in any of the Loan Documents or any borrowing or supporting
resolution (i) to StarsLive365, LLC as a “limited liability corporation”, is
amended to mean a “limited liability company”, (ii) to “Dream/Pro Sports, Inc,”
is amended to mean “Dreams/Pro Sports, Inc.”, (iii) to “Fansedge Corporation” is
amended to mean “Fansedge Incorporated”.

18. Borrowers have advised Bank that they failed to comply with the provisions
of Section 8(f), 8(g) and 8(h) of the Prior Agreement for the fiscal quarters
ending September 30, 2008 and December 31, 2008 and also failed to comply with
the provisions of Section 8(f) of the Prior Agreement for the fiscal quarter
ending March 31, 2009 (the “Covenant Violations”). Borrowers have

 

19



--------------------------------------------------------------------------------

requested that the Bank waive any Event of Default existing under the Agreement
resulting from the Covenant Violations. Bank hereby Waives any Event of Default
existing under the Agreement resulting from the Covenant Violations. This waiver
shall not be deemed to amend or alter in any respect the terms and conditions of
the Agreement or any of the other Loan Documents, or to constitute a waiver or
release by the Bank of any right, remedy or Event of Default under the Agreement
or any of the other Loan Documents, except to the extent specifically set forth
herein.

19. BACH OF THE BORROWERS AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING
(OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE LIABILITIES.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

If the foregoing is acceptable to Borrowers, please indicate such with the
authorized signatures of Borrowers as provided below.

 

Very truly yours, COMERICA BANK By:   /s/    Paul G. Russo Its:   Vice President

ACCEPTED AND AGREED:

DREAMS, INC., on its own behalf and as

Authorized Agent for and on behalf of all other

Borrowers:

DREAMS FRANCHISE CORPORATION,

DREAMS ENTERTAINMENT, INC.

DREAMS PRODUCTS, INC.

DREAMS RETAIL CORPORATION

DREAMS/PRO SPORTS, INC.

FANSEDGE INCORPORATED

THE GREENE ORGANIZATION, INC.

THE SPORTS COLLECTIBLES & AUCTION COMPANY, INC.

DREAMS UNIQUE, INC.

STARSLIVE365, LLC

365 LAS VEGAS, L.P.

BKJ CONSULTING CORP.

 

By:   /s/     David M. Gleene Its:   Senior V. P.

Dated: June 30 , 2009

 

21



--------------------------------------------------------------------------------

SCHEDULE 1

Licensing Agreements

 

1. Merchandising License Agreement between Universal Studios Licensing, Inc. and
Dreams Franchise Corporation, dated August 27,1992, as amended, for “Field of
Dreams”.

 

2. License Agreement between NFL Properties, Inc. and Dreams Products, Inc.
dated April 1, 2008.

 

3. License Agreement between MLB and Dreams Products, Inc. (operating under an
expired, undated license agreement).

 

4. License Agreement between National Association for stock Car Auto Racing,
Inc. and dreams, Inc., d/b/a Mounted Memories, dated September 1, 2002.

TO BE UPDATED BY BORROWERS



--------------------------------------------------------------------------------

SCHEDULE 5(i)

TO BE UPDATED BY BORROWERS

Direct Subsidiaries of Dreams, Inc.

The address of each entity is:

2 S. University Drive, Suite #325

Plantation, FL 33324

 

Name and Address

   Place of
Incorporation/
Organization    Percent
Owned
by
Dreams  

Dreams Franchise Corporation

   CA    100 % 

Dreams Retail Corporation

   FL    100 % 

The Greene Organization, lnc.

   FL    100 % 

Dreams Unique, Inc.

   FL    100 % 

Direct Subsidiaries of each other Borrower

 

Name and Address

   Place of
Incorporation/
Organization    Subsidiary of    Percent
Owned  

Dreams Entertainment, Inc.

   UT    Dreams Franchise    100 % 

Dreams Products, Inc.

   UT    Dreams Franchise    100 % 

Dreams Paramus, LLC

   FL    Dreams Retail    100 % 

Dreams/Pro Sports, Inc.

   FL    Dreams Retail    100 % 

Fansedge Incorporated

   DE    Dreams Retail    100 % 

RIOFOD, L.P.

      Dreams Retail    73 %     NV    365 Las Vegas, L.P.    21 % 

CAEFOD, L.P.

      Dreams Retail    63.5 %     NV    365 Las Vegas, L.P.    30 % 

SWFOD, L.P.

      Dreams Retail    60 %     NV    365 Las Vegas, L.P.    40 % 

StarsLive 365, LLC

   NV    Dreams Retail    100 % 

365 Las Vegas, L.P.

   NV    StarsLive 365, LLC    76.25 % 

The Sports Collectibles & Auction Company, Inc.

   FL    The Greene
Organization    100 % 

BKJ Consulting Corp.

   IL      



--------------------------------------------------------------------------------

SCHEDULE 6

Approved non-Comerica Deposit Accounts

 

Dreams Finance Corp Dreams Retail Corp FE-DRC501(Fox Valley) FOD Boca Town
Center FOD Caesar’s FOD Fashion Valley FOD Garden State Mall FOD M&M/CCLV FOD
MacArthur Center FOD Northbridge FOD Orlando FOD Pier 39 FOD RIO FOD S&W FOD
Sawgrass FOD Scottsdale FOD SL 365 FOD Warehouse FOD Wellington FOD Woodfield
Las Vegas Outlet FOD West Farms FE Woodfield FE Orland FE Lincolnwood FE River
Oak FE Northbridge Fans Edge FansEdge-Kiosk ProSports Memorabilia Dreams
Products Inc (Mounted Memories) SCAC(the Greene Org.) BKJ Cons, d/b/a Schwartz
Sports Dreams Unique, Inc. FANSEDGE/PROSPORTS MEMORIBILIA FANSEDGE/PROSPORTS
MEMORIBILIA schwartzsports@aol.com FOD Cherry Creek FOD Park Meadows



--------------------------------------------------------------------------------

Schedule 7 (c)

Dreams Inc.

Capital leases

 

Advantage Leasing Corp

           $83,432.90

Packaging equipment



--------------------------------------------------------------------------------

Schedule 7(d)

Dreams Inc.

Notes Payable

 

Joseph Casey

   $ 309,608

Fashion Valley

   $ 43,929

George Johnson

   $ 575,000

Brian Schwartz

   $ 200,000

Kevin Schwartz

   $ 300,000

Joel Schwartz

   $ 100,000

Mark Schwartz

   $ 518,000

Ken Karlan

   $ 300,000           $ 2,346,538



--------------------------------------------------------------------------------

EXHIBIT “B”

COVENANT COMPLIANCE CERTIFICATE

 

To:    Comerica Bank

Re:

   Letter Agreement dated June             , 2009, as may be amended, restated,
replaced or supplemented from time to time (the “Agreement”) among Dreams, Inc.,
Dreams Franchise Corporation, Dreams Entertainment, Inc., Dreams Products, Inc.,
Dreams Retail Corporation, Dreams/Pro Sports, Inc., Fansedge Incorporated, The
Greene Organization, The Sports Collectibles & Auction Company, Inc., Dreams
Unique, Inc., StarsLive365 LLC, 365 Las Vegas, L,P., and BKJ Consulting Corp.
(collectively, “Borrowers”) and Comerica Bank (“Bank”).

This Compliance Certificate (“Certificate”) is furnished pursuant to
Section 6(a)(iv) of the Agreement and sets forth various information as of
            , 200    (the “Computation Date”).

1. Debt to Tangible Net Worth Ratio. On the Computation Date, the Debt to
Tangible Net Worth Ratio, which is required to be not more than             to
1.0, was              to 1.0 as computed in the supporting documents attached
hereto as Schedule 1.

2. EBITDA. On the Computation Date, EBITDA, which is required to be not less
than $            , was $            as computed in the supporting documents
attached hereto as Schedule 2.

3. Tangible Net Worth. On the Computation Date, the Consolidated Tangible Net
Worth of Dreams and its Consolidated Subsidiaries, which is required to be not
less than $            , was

$             as computed in the supporting documents attached hereto as
Schedule 3.

The undersigned officer of the Dreams hereby certifies that:

A. All of the information set forth in this Certificate (and in any Schedule
attached hereto) is true and correct in all material respects.

B. As of the Computation Date, Borrowers have observed and performed all of
their covenants and other agreements contained in the Agreement and in any other
Loan Documents to be observed, performed and satisfied by Borrowers.

C. The undersigned has reviewed the Agreement and this Certificate is based on
an examination sufficient to assure that this Certificate is accurate.

D. Except as stated in Schedule 4 hereto (which shall describe any existing
Default Event of Default and the notice and period of existence thereof and any
action taken with respect thereto or contemplated to be taken by Borrowers), no
Default or Event of Default has occurred and is continuing on the date of this
Certificate.

E. Borrowers are not past due on any payments for real estate rental obligations
and have attached as Schedule 5 a schedule containing a list of payment due
dates and dates payments were paid for such real estate rental obligations, as
of the date hereof.

Capitalized terms used in this Certificate and in the schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Agreement and Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dreams has caused this Certificate to be executed and
delivered by its duly authorized officer this             day of
            20        .

 

DREAMS, INC., on its own behalf and as

Authorized Agent for and on bebalf of all

other Borrowers:

DREAMS FRANCHISE CORPORATION,

DREAMS ENTERTAINMENT, INC,

DREAMS PRODUCTS, INC,

DREAMS RETAIL CORPORATION

DREAMS/PRO SPORTS, INC.

FANSEDGE INCORPORATED

THE GREENE ORGANIZATION

THE SPORTS COLLECTIBLES &

AUCTION COMPANY, INC.

DREAMS UNIQUE, INC,

STARS LIVE 365 LLC

365 LAS VEGAS, L.P.

BKJ CONSULTING CORP.

 

By:

 

 

Its:

 

 

_

 

2